Appeal of S. A. CUNNINGHAM. Docket No. 275.

Taxpayer's deficiency in tax for the year 1920 determined at $1,761.27.

Submitted December 1, 1924; decided December 11, 1924.

George M. Morris, Esq., for the taxpayer.
Arthur U. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the
Commissioner.
Before James, Sterniiagen, and Trammell.

FINDINGS OF FACT.
This appeal came on for hearing on November 13, 1924, at which hearing it
appeared that the only issues in the case were questions of fact comparatively
easy of solution by both the taxpayer and the Commissioner.

By consent of both parties a continuance was granted to afford the taxpayer
and the Commissioner an opportunity to stipulate the facts and the resulting computation of the
deficiency in tax due from the taxpayer for the year 1920.
On December 1, 1924, a stipulation was duly filed with the Board that the correct deficiency in the
tax for the year 1920 was $1,761.27.

DECISION.
The Board determines that the amount of the said taxpayer's deficiency for the year 1920 is $1,761.
27.